        Case 1:13-cr-00017-DAB Document 421 Filed 02/03/20 Page 1 of 1
                                LAW OFFICES
                         CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                         P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                  F (212) 571 - 9149
NEW YORK, NY 10279                                                   CHRIS@MADIOULAW.COM
                                    WWW.MADIOULAW.COM




                                                                 February 3, 2020

The Honorable P. Kevin Castel
United States Courthouse
500 Pearl Street
New York, NY 10007
By ECF

              Re:    United States v. Willie Rosario, 13 Cr. 0017 (DAB)

Dear Judge Castel,

       I represent Willie Rosario in the above-mentioned case. I write with consent from the
government to request a brief, one-day adjournment of our upcoming status conference currently
scheduled for February 26, 2020 at 2:00 PM. I respectfully request that the Court adjourn the
conference until February 27, 2020 at 12:30 PM, which I understand to be a convenient date and
time for the Court. This request is made in order to accommodate my personal travel schedule.

       Thank you in advance for your consideration.

                                           Sincerely,


                                           Christopher Madiou
                                           Counsel for Willie Rosario


Cc:    AUSA Thomas John Wright by ECF and email



      Conference adjourned from February 26, 2020 to
      February 27, 2020 at 12:30 p.m.
      SO ORDERED.
      Dated: 2/3/2020
